The jury found upon an appropriate warrant and conflicting evidence that the defendant was guilty of the misdemeanor of driving a motor vehicle on a public highway at a speed in excess of that prescribed by subsection (b)2 of G.S. 20-141 as rewritten by section 17 of Chapter 1067 of the 1947 Session Laws. Judgment was thereupon pronounced against him as follows:
(1) That the defendant "be confined in the common jail of Wake County for a term of six months and assigned to work the public roads under the order and direction of the State Highway and Public Works Commission, said sentence suspended for two years upon condition that defendant pay the costs and remain law-abiding and of good behavior"; and (2) that the defendant surrender his driver's license to the Clerk of the Superior Court not later than 20 December, 1948, and not operate a motor vehicle on the public highways for a period of six months.
The defendant excepted to the judgment and appealed, assigning as error the provision of the judgment requiring him to surrender his license to drive motor vehicles and prohibiting him from operating such vehicles for the period specified.
Under the Uniform Drivers' License Act, the power to suspend or revoke an automobile driver's license is vested exclusively in the State Department of Motor Vehicles, subject to the right of review by the Superior Court. G.S. 20-Art. 2. Consequently, the provision of the judgment of the trial court requiring the defendant to surrender his license to drive motor vehicles and prohibiting him from operating such vehicles for a period of six months is void, and is hereby stricken out. S. v. Cooper, 224 N.C. 100, 29 S.E.2d 18; S. v. McDaniels, 219 N.C. 763,14 S.E.2d 793.
Error.